Exhibit 10.03

MONRO MUFFLER BRAKE, INC.

DEFERRED COMPENSATION PLAN

Monro Muffler Brake, Inc. (hereinafter referred to as the “Company”) hereby
amends and restates, effective unless otherwise noted as of January 1, 2015, the
Monro Muffler Brake, Inc. Deferred Compensation Plan (hereinafter referred to as
the “Plan”).  The purpose of the Plan is to provide deferred compensation
benefits to a select group of management or highly compensated employees. The
Plan is an unfunded arrangement and is intended to be exempt from the
participation, vesting, funding, and fiduciary requirements set forth in Title I
of the Employee Retirement Income Security Act of 1974, as amended. The Plan is
intended to comply with Internal Revenue Code Section 409A.

ARTICLE 1

ELIGIBILITY AND PARTICIPATION

1.1Eligibility

Any key management employee who satisfies the definition of being within “a
select group of management or highly compensated employees” under Title I of
ERISA pursuant to such guidelines and other eligibility requirements as may be
established by the Compensation Committee of the Board of Directors of the
Company (the “Committee”) may become a participant (a “Participant”) in the
Plan.  Generally, eligibility will be limited to (1) employees who are highly
compensated employees with the meaning of Section 414(q) of the Tax Code, (2)
field employees working in the position of Zone Manager or higher, or (3)
management-level employees working in the Company’s central offices.  An
eligible employee shall receive written notice of his or her eligibility to
participate in the Plan, the receipt of which shall constitute the date of
initial Plan eligibility.  The Administrator may at any time, in its sole
discretion, change the eligibility criteria for an eligible employee or
determine that one or more Participants will cease to be an eligible employee.
 The designation of an employee as an eligible employee in any year shall not
confer upon such employee any right to be designated as an eligible employee in
any future calendar year.

1.2Commencement of Participation

Each eligible employee shall become a Participant at the earlier of the date on
which his or her deferral election first becomes effective or the date on which
an Company Discretionary Contribution is first credited to his or her Account.

1.3Loss of eligible employee Status

A Participant who is no longer an eligible employee shall not be permitted to
submit a deferral election and all deferrals for such Participant shall cease as
of the end of the calendar year in which such Participant is determined to no
longer be an eligible employee. Amounts credited to the Account of a Participant
who is no longer an eligible employee shall continue to be held pursuant to the
terms of the Plan and shall be distributed as provided in Article 6.





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 2 -

 

ARTICLE 2

CONTRIBUTIONS AND VESTING

2.1Deferral Elections – General

(a)Election Procedure.    A Participant is required to file with the Company an
election form for any deferrals of salary or performance compensation occurring
in a calendar year (in accordance with the election timing rules described
herein).  A Participant’s deferral election is irrevocable for the applicable
calendar year.  If a Participant fails to file an election form with the Company
on a timely basis, the Participant will forfeit the associated deferral
opportunity for that year.  If a Participant files a timely election that is
incomplete or otherwise invalid with respect to the time of payment and/or
payment method, the default time of payment shall be the Participant’s
Separation from Service and the default form of payment shall be a lump sum,
subject to all other applicable provisions of the Plan.    

(b)Coordination with Profit Sharing Plan.  A Participant must elect the maximum
deferral opportunity permitted under the Monro Muffler Brake, Inc. Profit
Sharing Plan (the “Profit Sharing Plan”) as a condition to making a deferral
election under this Plan for the same calendar year.  The Administrator may
restrict a Participant’s ability to make mid-year changes to his or her deferral
election under the Profit Sharing Plan to maintain the coordination with this
Plan or to avoid a violation of Code Section 409A.

2.2Time of Election

(a)Regular Compensation.  An eligible employee may defer regular compensation
under this Plan only by making a written election with the Company before the
beginning of the calendar year in which he/she will perform the services to
which the deferred compensation relates. 

(b)Bonus and Performance Compensation.    Bonuses and other performance
compensation based on a performance period of 12 months or more may be deferred
if the bonus deferral election is made at least six months prior to the end of
the performance period. 

(c)Newly Eligible Participants.  Notwithstanding the foregoing, for the first
year an employee becomes eligible to participate, both regular compensation and
bonus deferral elections may be made at any time up to 30 days after the date
the employee first becomes eligible but only with respect to compensation or
bonus earned after the election is made.  A bonus deferral election made during
the performance period shall be subject to any applicable proration requirement
under Code Section 409A.  Such written elections shall include: (i) the amount
to be deferred; (ii) the payment method for receiving retirement benefits; and
(iii) the time of payment.    

2.3Cancellation of Deferral Election Due to Disability or Hardship

Notwithstanding anything to the contrary, a  Participant may file an election to
stop deferrals under the following circumstances:  (i) the Participant incurs a
Disability as defined in Section 4.7; (ii) the Participant has an Unforeseeable
Emergency as defined in Section 4.5, or (iii) the Participant receives a
hardship distribution under the Profit Sharing Plan pursuant to Treasury





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 3 -

 

Regulation 1.401(k)-1(d)(3).  The election to stop deferrals shall be effective
as of the date received by the Administrator, provided that such cancellation
must occur by the later of the end of the calendar year in which the qualifying
event occurred or the 15th day of the third month following the date of the
qualifying event.

2.4Company Discretionary Contributions

(a)Discretionary Profit Sharing Contributions.  Each year the Company shall
contribute for each Participant the amount, if any, that but for such
Participant’s status as a “highly compensated employee,” would have been
contributed by the Company to the Profit Sharing Plan as an employer profit
sharing contribution for such Participant. 

(b)Discretionary Matching Contributions. The Company shall also contribute for
each Participant the amount that it would have contributed to the Profit Sharing
Plan for such Participant as a matching contribution if the Participant had not
been restricted in the amount of contributions he could make to the Profit
Sharing Plan due to nondiscrimination testing limits or other contribution
limits that apply to highly compensated employees under the Profit Sharing Plan
(provided that any matching contributions to this Plan shall not take into
account compensation that exceeds the annual compensation limit of Code Section
401(a)(17)), as well as any additional discretionary amounts as the Committee
shall determine.  As a condition to receiving any Company matching contributions
into this Plan for a calendar year, the Participant agrees that (i) he or she
shall contribute the maximum amount eligible for matching contributions under
the Profit Sharing Plan, and (ii) his or her deferral election under the Profit
Sharing Plan shall be irrevocable for the calendar year. 

2.5Vesting of Company Contributions

The portion of the Participant’s Account attributable to his own contributions
and the earnings on them are 100 percent vested at all times.  The portion of
the Participant’s Account attributable to Company contributions and the earnings
on them shall be subject to the vesting schedule for Company matching
contributions under the Company’s Profit Sharing Plan, as amended from time to
time.  At the time this Section is initially effective, vesting is 25 percent
after two years of service, 50 percent after three years of service, 75 percent
after four years of service, and full vesting after five years of service and
for all subsequent years.  Any amounts credited to a Participant’s Account that
are not vested shall be forfeited upon the earlier of (a) the date the
Participant Separates from service, or (b) the date the Participant commences
payment of benefits.

ARTICLE 3

DEFERRED COMPENSATION

3.1Deferred Compensation Account

The Company shall establish and maintain a deferred compensation account (an
“Account”) for each Participant for purposes of measuring the amounts payable
under the Plan.  The amount of salary and bonus deferred hereunder shall be
credited to this Account as of the date such amounts otherwise would be payable
to the Participant.  The Company contributions





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 4 –

 

determined pursuant to Article 2 shall be credited to this Account as of the
date such amounts otherwise would have been contributed to the Profit Sharing
Plan.

3.2Account Earnings and Losses

Each Account shall be credited with earnings or charged with losses until the
entire amount credited to the Account has been distributed to the Participant or
the Participant’s beneficiary in accordance with a written beneficiary
designation which has been delivered to the Company.  Earnings and losses on the
amounts credited to an Account shall be calculated on the basis of an interest
rate or other formula established by the Board of Directors upon the
recommendation of the Committee.

ARTICLE 4

DISTRIBUTION

4.1Distribution Election

Subject to the special timing rules in this Section, a Participant’s benefit
shall be distributed at such time and in such form as the Participant has
elected in his or her deferral election.  A Participant may elect as the time of
payment either a specified date or the earlier of a specified date or Separation
from Service.  For purposes of this Plan, a “Separation from Service” means a
“separation from service” within the meaning of Code Section 409A.  A Separation
from Service shall not be deemed to occur if the Participant’s employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the individual
retains a right to reemployment with the Company under an applicable statute or
by contract.

4.2Optional Forms of Distribution

The form of payment shall be in a single cash sum or in substantially equal
annual installments over a period not to exceed 10 years as elected by the
Participant in the deferral election.  In any event, the amount payable to a
Participant shall not exceed the portion of his or her Account that is vested on
the date of the triggering event. 

4.3Substantially Equal Annual Installments

The amount of the substantially equal payments shall be determined by
multiplying the Participant’s Account by a fraction, the denominator of which in
the first year of payment equals the number of years over which benefits are to
be paid, and the numerator of which is one (1). The amounts of the payments for
each succeeding year shall be determined by multiplying the Participant’s
Account as of the applicable anniversary of the payout by a fraction, the
denominator of which equals the number of remaining years over which benefits
are to be paid, and the numerator of which is one (1).  Installment payments
made pursuant to this Section shall be made as soon as administratively feasible
but no later than sixty (60) days following the anniversary of the distribution
event, subject to Section 4.9 (Distributions to Certain Key Employees).

4.4Commencing Distributions after Age 65





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 5 -

 

Notwithstanding the Participant’s election, if his or her elected time of
payment occurs after his or her 65th birthday and Separation from Service occurs
prior to the elected payment date, the benefit commencement date shall be the
earlier of the elected date or the fifth anniversary of the date of
Separation.  If a benefit is payable in full, or, in the case of installments,
to commence, as of a specified date, payments shall be made or commence no later
than December 31 of the specified year.  If a benefit is payable on account of
Separation from Service, it shall be paid or commence as soon as
administratively practicable but no later than the later of (i) December 31 of
the year in which the Separation occurs, or (ii) 90 days following the
Separation.  In no event will payments be made or commence earlier than two
years following the deferral. 

4.5Accelerated Distributions for an Unforeseeable Emergency

In the case of an Unforeseeable Emergency, the Administrator shall distribute
all or a portion of the vested portion of an Account before the payment date
specified in the Participant’s deferral election, but the amount of the
distribution shall not exceed the amount needed to relieve the Unforeseeable
Emergency.  For this purpose, the Employee Benefits Committee shall determine
the existence of an Unforeseeable Emergency under such rules as it may establish
provided that in no event shall a distribution be made that fails to satisfy the
definition of an Unforeseeable Emergency as set forth in Code Section 409A.  For
purposes of the Plan, the term “Unforeseeable Emergency”  shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant that would result in severe financial hardship to the Participant
resulting from (i) an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Code Section 152(a)), (ii)
loss of the Participant’s property due to casualty, or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, all as determined in the sole discretion
of the Employee Benefits Committee.

4.6Distributions upon Death

In the case of the death of any Participant before distribution of the full
amount of his or her Account, any remaining amounts shall be distributed to the
Participant’s beneficiary in a single cash sum or in installments over a period
not to exceed 10 years as designated on the deferral election.  If a Participant
has not designated a beneficiary, or if no designated beneficiary is living on
the date of distribution, then, notwithstanding any provision herein to the
contrary, such amounts shall be distributed to such Participant’s estate in a
lump sum distribution as soon as administratively feasible and in any event no
later than the later of (1) the last day of the calendar year in which the death
occurred, or (2) the 15th day of the third month following the date of death,
provided that the Participant may not directly or indirectly designate the
taxable year of payment.  If the deferral election fails to specify the form of
payment to a beneficiary, payment shall be made in a single cash sum.

4.7Distributions Due to Disability

If a Participant becomes Disabled prior to commencement of benefits, his or her
vested Account shall commence as soon as administratively practicable and in any
event no later than the later of (1) the last day of the calendar year in which
the Disability occurred, or (2) the 15th day of the third month following the
date of Disability, provided that the Participant may not





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 6 -

 

directly or indirectly designate the taxable year of payment.  Payment shall be
made in the form of payment designated in the deferral election.  For purposes
of the Plan,  a Participant shall be considered to have incurred a Disability
if: (i) the Participant is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months; (ii) the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Participant’s employer; or (iii) determined to be totally disabled by the Social
Security Administration a “Disability”).

4.8Changes to Distribution Elections

Except for earlier payments expressly authorized by this Plan and Code Section
409A, no benefit may be paid earlier than the date specified in a deferral
election.  In addition, no subsequent deferral election shall be permitted to
extend the payment of benefits beyond the payment date set forth in the relevant
deferral election, except for a subsequent deferral election that satisfies all
of the following conditions:

the subsequent election must be made 12 months or more prior to the
previously-selected payment date; and

the new payment commencement date must be at least five years later than the
previously-selected payment date; and

the subsequent election may not be effective until at least 12 months after the
date on which it is made.

Only one such subsequent deferral election may be made after the initial
deferral election.  A Participant with a post-65 elected payment date may make a
subsequent deferral election in accordance with this Section, provided that the
new payment commencement date may not extend beyond the later of (i) five years
later than the previously-selected payment date, or (ii) the fifth anniversary
of the date of Separation.

4.9Distributions to Certain Key Employees

Notwithstanding any other provision of the Plan to the contrary, to the extent
required by Code Section 409A no distribution shall be made to a Specified
Employee on account of a Separation of Service earlier than six months after the
date of Separation from Service.  Any payments to a Specified Employee that are
postponed pursuant to this Section shall be accumulated and paid on the first
day of the seventh month following the date of Separation from Service.  For
purposes of this Plan, the term “Specified Employee” means an employee who meets
the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied
in accordance with the regulations thereunder and without regard to Section
416(i)(5) of the Code) at any time during the twelve month period ending on
December 31 of each year (the “identification date”).  If the person is a key
employee as of any identification date, the person is treated as a Specified
Employee for the twelve-month period beginning on the first day of the fourth
month following the identification date.





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 7 -

 

4.10De Minimus Amounts

Notwithstanding any provision to the contrary, if a Participant has Separated
from Service, the Company may distribute a Participant’s vested balance at any
time if the balance does not exceed the limit in Section 402(g)(1)(B) of the
Code (currently $18,000 in 2015 and indexed for inflation for future years) and
results in the termination of the Participant’s entire interest in the Plan as
provided under Section 409A of the Code.

ARTICLE 5

AMENDMENT AND TERMINATION OF PLAN

The Company reserves the right to amend or terminate the Plan at any
time.  However, the time and method of payment of any amounts credited to an
Account of any Participant shall remain subject to the provisions of the Plan
and the Participant’s deferral election except as otherwise permitted by Code
Section 409A and regulations thereunder.  No amendment or termination shall
directly or indirectly reduce the balance of any Account as of the effective
date of such amendment or termination.  No additional credits or contributions
will be made to the Accounts after termination of the Plan, but earnings may
continue to be credited to the Accounts and any losses shall be charged to the
Accounts until all benefits are distributed to the Participants or to their
beneficiaries.

ARTICLE 6

CLAIMS PROCEDURE

6.1Routine Benefit Payments

Routine payment of Plan benefits shall be made in accordance with the Plan and a
Participant’s deferral election(s) without the need to for a Participant to file
a claim for benefits.   If a Participant believes he or she has a right to a
benefit under the Plan that has not been received, the Participant may file a
claim for the benefit in accordance with the claims review procedure in this
Section.

6.2Claims Reviewer

For purposes of handling claims with respect to this Plan, the “Claims Reviewer”
shall be the Employee Benefits Committee, unless another person or
organizational unit is designated by the Company as Claims Reviewer.

6.3Claims Review Procedure

An initial claim for benefits under the Plan must be made by the Participant or
his or her beneficiary in accordance with the terms of the Plan.  A Participant
or beneficiary who desires to make a claim for benefits should contact the Human
Resources Department.  Not later than 90 days after receipt of such a claim, the
Claims Reviewer will render a written decision on the claim to the claimant,
unless special circumstances require the extension of such 90-day period.  If
such extension is necessary, the Claims Reviewer shall provide the claimant with
written notification of such extension before the expiration of the initial
90-day period.  Such notice shall specify the





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 8 -

 

reason or reasons for such extension and the date by which a final decision can
be expected. In no event shall such extension exceed a period of 90 days from
the end of the initial 90-day period.  In the event the Claims Reviewer denies
the claim of a claimant in whole or in part, the Claims Reviewer’s written
notification shall specify, in a manner calculated to be understood by the
claimant:  the reason for the denial; a reference to the Plan or other document
or form that is the basis for the denial; a description of any additional
material or information necessary for the claimant to perfect the claim; an
explanation as to why such information or material is necessary; and an
explanation of the applicable claims procedure. 

6.4Right of Appeal

Should the claim be denied in whole or in part and should the claimant be
dissatisfied with the Claims Reviewer’s disposition of the claimant’s claim, the
claimant may have a full and fair review of the claim by the Company upon
written request submitted by the claimant or the claimant’s duly authorized
representative, and received by the Company within 60 days after the claimant
receives written notification that the claimant’s claim has been denied. In
connection with such review, the claimant or the claimant’s duly authorized
representative shall be entitled to review pertinent documents and submit the
claimant’s views as to the issues, in writing. 

6.5Review of Appeal

The Company shall act to deny or accept the claim within 60 days after receipt
of the claimant’s written request for review, unless special circumstances
require the extension of such 60-day period.  If such extension is necessary,
the Company shall provide the claimant with written notification of such
extension before the expiration of such initial 60-day period.  In all events,
the Company shall act to deny or accept the claim within 120 days of the receipt
of the claimant’s written request for review.  The action of the Company shall
be in the form of a written notice to the claimant and its contents shall
include all of the requirements for action on the original claim. 

6.6Exhaustion of Remedies/Limitation on Legal Actions

In no event may a claimant commence legal action for benefits the claimant
believes are due the claimant until the claimant has exhausted all of the
remedies and procedures afforded the claimant by this Article 6.  No such legal
action may be made after the earlier of (1) the applicable statute of
limitations or (2) one year after the date of the Company’s final decision.  
 Any dispute, claim or controversy concerning this Plan shall be adjudicated in
a court of competent jurisdiction located in Rochester, New York.

ARTICLE 7

MISCELLANEOUS

7.1Unfunded Plan

The Plan constitutes a mere promise by the Company to make benefit payments in
the future.  The right of a Participant or beneficiary to receive a distribution
hereunder shall be an unsecured, contractual claim, and neither a Participant
nor his or her designated beneficiary shall have any rights greater than those
of a general, unsecured creditor against any assets of the





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 9 -

 

Company.  The Plan at all times shall be considered entirely unfunded both for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974, as amended. 

7.2No Assignment

Accounts under this Plan and any benefits which may be payable pursuant to this
Plan are not subject in any manner to anticipation, sale, alienation, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of a
Participant or beneficiary.  No interest or right to receive a benefit may be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.  The rights of an eligible employee under this Plan shall not be
transferable, voluntarily or involuntarily, other than by will or the laws of
descent and distribution and are exercisable during the eligible employee’s
lifetime only by the eligible employee or the eligible employee’s guardian or
legal representative.

7.3Administrator

The Plan shall be administered by the Committee or its designee, which shall
have the exclusive authority, duty and power to interpret and construe the
provisions of the Plan as they deem appropriate including the authority to
determine eligibility for benefits under the Plan.  As set forth in the Plan,
the Committee has delegated certain administrative responsibilities to the
Company’s Employee Benefits Committee (the “Employee Benefits Committee”) and to
the Company’s Chief Financial Officer and Vice President of Human Resources,
acting in consultation with each other (such personnel are referred to as the
“Administrator”).  The Administrator shall have the duty and responsibility of
maintaining records, making the requisite calculations and disbursing the
payments hereunder.  The interpretations, determinations, regulations and
calculations of the Committee, Employee Benefits Committee and the Administrator
(or other designee), as applicable, shall be final and binding on all parties.

7.4Expenses

Expenses of administration shall be paid by the Company.  The Administrator
shall be entitled to rely on all tables, valuations, certificates, opinions,
data and reports furnished by any actuary, accountant, controller, counsel or
other person employed or retained by the Company with respect to the Plan.

7.5Account Statements

The Administrator shall furnish individual annual statements of benefits to each
Participant, or current beneficiary, in such form as determined by the
Administrator or as required by law.

7.6No Funding Guarantee; No Employment Rights

The sole rights of a Participant or beneficiary under this Plan shall be to have
this Plan administered according to its provisions and to receive whatever
benefits he or she may be entitled to hereunder, and nothing in the Plan shall
be interpreted as a guaranty that any assets of the Company will be sufficient
to pay any benefit hereunder.  Further, the adoption and maintenance





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 10 -

 

of this Plan shall not be construed as creating any contract of employment
between the Company and any Participant.  The Plan shall not affect the right of
the Company to deal with any Participants in employment respects, including
their hiring, discharge, compensation, and conditions of employment.

7.7Incompetency

The Employee Benefits Committee may from time to time establish rules and
procedures which it determines to be necessary for the proper administration of
the Plan and the benefits payable to an individual in the event that the
individual is declared incompetent and a conservator or other person legally
charged with that individual’s care is appointed.  Except as otherwise provided
herein, when the Company determines that such individual is unable to manage his
or her financial affairs, the Company may pay such individual’s benefits to such
conservator, person legally charged with such individual’s care, or institution
then contributing toward or providing for the care and maintenance of such
individual.  Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.

7.8Merger or Consolidation; Assumption of Plan

The Plan may be continued after a sale of assets of the Company, or a merger or
consolidation of the Company into or with another corporation or entity only if
and to the extent that the transferee, purchaser or successor entity agrees to
continue the Plan.  In the event that the Plan is not continued by the
transferee, purchaser or successor entity, then the Plan shall be terminated
subject to the provisions of Article 4.

7.9Missing Participants

Each Participant shall keep the Company informed of his or her current address
and the current address of any designated beneficiary.  The Company shall not be
obligated to search for any person.  If such person is not located within three
(3) years after the date on which payment of the Participant’s benefits payable
under this Plan may first be made, payment may be made as though the Participant
or his or her beneficiary had died at the end of such three-year period.

7.10Other Benefits

Unless expressly provided thereunder, the amounts to which a Participant is
entitled under the Plan shall not be deemed to be compensation for the purpose
of calculating the amount of a Participant’s benefits or contributions under a
pension plan or retirement plan qualified under Section 401(a) of the Internal
Revenue Code of 1986, as amended, the amount of life insurance payable under any
life insurance plan established or maintained by the Company, or the amount of
any disability benefit payments payable under any disability plan established or
maintained by the Company, except to the extent specifically provided in any
such plan.

7.11Headings

The captions of Sections and paragraphs of this Plan are for convenience of
reference only and shall not control or affect the meaning or construction of
any of its provisions.





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 11 -

 

7.12Taxes and Withholdings

To the extent required by the laws in effect at the time compensation or
deferred compensation payments are made, the Company shall withhold from such
compensation, or from deferred compensation payments made hereunder, any taxes
required to be withheld for federal, state or local government purposes.

7.13Limitation of Liability

Notwithstanding any provision herein to the contrary, neither the Company nor
any individual acting as an employee or agent of the Company shall be liable to
any Participant, former Participant, designated beneficiary, or any other person
for any claim, loss, liability or expense incurred in connection with the Plan,
unless attributable to fraud or willful misconduct on the part of the Company or
any such employee or agent of the Company. 

7.14Setoff

Notwithstanding any other provision of this Plan, the Administrator may reduce
the amount of any payment otherwise payable to or on behalf of a Participant
hereunder (net of any required withholdings) at the time payment is due by the
amount of any loan, cash advance, extension of credit or other obligation of the
Participant to the Company that is then due and payable, and the Participant
shall be deemed to have consented to such reduction.

7.15Reliance on Data

The Company and the Administrator shall have the right to rely on any data
provided by the Participant or by any beneficiary.  Representations of such data
shall be binding upon any party seeking to claim a benefit through a
Participant, and the Company and the Administrator shall have no obligation to
inquire into the accuracy of any representation made at any time by a
Participant or beneficiary.

7.16Receipt and Release for Payments

Any payment made from the Plan to or with respect to any Participant or
beneficiary shall, to the extent thereof, be in full satisfaction of all claims
hereunder against the Plan and the Company with respect to the Plan.  The
recipient of any payment from the Plan may be required by the Administrator, as
a condition precedent to such payment, to execute a receipt and release with
respect thereto in such form as shall be acceptable to the Administrator.

7.17Governing Law

All questions pertaining to the construction, validity and effect of the Plan
shall be determined in accordance with the laws of the United States and to the
extent not preempted by such laws, by the laws of the State of New York.

7.18Code Section 409A Fail Safe Provision





4827-8447-8243.3

--------------------------------------------------------------------------------

 

 



- 12 -

 

This Plan shall be governed by and subject to the requirements of Code Section
409A and shall be interpreted and administered in accordance with that
intent.  If any provision of this Plan would otherwise conflict with or
frustrate this intent, that provision will be interpreted and deemed amended so
as to avoid the conflict.  The Committee reserves the right to take any action
it deems appropriate or necessary to comply with the requirements of Code
Section 409A.  Since this Plan is intended to operate in conjunction with the
Profit Sharing Plan, any questions concerning plan administration or the
calculation of benefits that arise but are not specifically addressed by this
Plan shall be considered in light of the Profit Sharing Plan.  In addition,
unless the context requires otherwise, the terms used in this Plan shall have
the same meaning as the same terms used in the Profit Sharing Plan.
 Notwithstanding any other provision, this restatement of the Plan shall not
modify the form and timing of any deferrals made prior to the restatement
effective date except to the extent permitted by Code Section 409A.  Any
installment payments under the Plan shall be treated as a right to receive a
series of separate payments and, accordingly, each installment payment will at
all times be considered a separate and distinct payment.

MONRO MUFFLER BRAKE, INC.

 

By:________________________________

 

Title:_______________________________



4827-8447-8243.3

--------------------------------------------------------------------------------